 
 


Exhibit 10.1
AGREEMENT AMONG
 
1.  
PacificNet Games International Corporation

2.  
Octavian International Limited

3.  
Emperor Holdings Limited

4.  
Ziria Enterprises Limited

5.  
PacificNet Inc.

 
For the Acquisition of 100％ Shares of
Emperor Holdings Limited


THIS AGREEMENT is made on    December 7, 2007.


AMONG:
 
1.
Pacificnet Games International Corporation, a company existing under the laws of
the British Virgin Islands whose principal executive office is situated at Floor
23rd, Tower A, TimeCourt, No.6 Shuguangxili, Chaoyang District Beijing, China
(hereinafter referred to as the “Purchaser”), a wholly owned subsidiary of
PacificNet Inc.



2.
Octavian International Limited (“Octavian”), a company incorporated in the
United Kingdom, whose principal place of business is Octavian Europe (Head
Office), Bury House, 1 –3 Bury Street, Guildford, Surrey GU2 4AW, UNITED
KINGDOM,  Tel: +44 1483 543 543  , Fax: +44 1483 543 540  , Web:
www.octavianonline.com (hereinafter referred to as the “Company”);



3.
Emperor Holdings Limited, a company incorporated in Cyprus, of Totalserne House,
17 Great Xenopoulou Street 3106 Limassol, Cyprus (hereinafter referred to as the
“Holding Company”);



4.
Ziria Enterprises Limited a company incorporated in Cyprus whose office is at
319, 28th October Street, Kanika Business Ctr. 2nd Floor, Limassol, Cyprus
(hereinafter referred to as the “Seller” or “Warrantor”);



5.
PacificNet Inc. (“PACT”),a company incorporated under the laws of the State of
Delaware in the United States of America whose principal executive office is
situate at Floor 23rd, Tower A, TimeCourt, No.6 Shuguangxili, Chaoyang District
Beijing, China, the shares of which are listed on the NASDAQ stock exchange in
the United States of America under the trading symbol of “PACT”.



WHEREAS:


1) 
The Company is incorporated under the laws of United Kingdom and having Company
No. 04185988, of 10 – 20 Bourne Court, Unity Trading Estate, Southend Road,
Woodford Green, Essex AG8 8HD, United Kingdom.



2) 
The Company has a paid-in capital of 10,000 shares of £1.71 each representing
the entire capital of the Company (the “Shares”), and is 100% owned by the
Holding Company.



3) 
The Company is engaged in the business of providing networked gaming solutions,
serving casino, AWP (Amusements With Prizes), lotteries and emerging gaming
markets worldwide including Europe, Latin America, UK, Italy, Germany, Russia,
Ukraine, India, Columbia, Argentina, Brazil, (hereinafter referred to as the
"Business");



4) 
The Holding Company owns 100% of the Company. Seller owns 100% of the Holding
Company. (set out in Schedule 1.)



5) 
The Seller wishes to sell to the Purchaser, and the Purchaser wishes to purchase
from the Seller, the existing 10,000 ordinary shares of £1.71 each of Holding
Company (the “Sale Shares”); which in total represent 100% of the issued and
outstanding shares of the Holding Company , all upon the terms and subject to
the conditions set forth herein.




--------------------------------------------------------------------------------






 


6) 
 The Purchaser requires the Warrantor to give such representations, warranties,
covenants and undertakings as are set out herein as a condition to the
Purchaser's entry into this Agreement.



NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound hereby, the
parties to this Agreement hereby agree as follows:


1.     INTERPRETATION


1.1. 
 The Recitals and Schedules form part of this Agreement and shall have the same
force and effect as if expressly set out in the body of this Agreement and any
reference to this Agreement shall include the Recitals and Schedules.



1.2. 
 In this Agreement except where the context otherwise requires the following
words and expressions shall have the following meanings:



“3 Month LIBOR Rate”   the rate of interest at which banks in the London
wholesale money market will borrow funds from each other for three months;


"BVI”   The British Virgin Islands;


“Claim”  all actions, suits, claims, or legal, administrative, arbitration,
governmental or other procedures or investigations in respect of damages,
losses, settlement payments, in respect of deficiencies, liabilities, costs,
expenses and claims suffered, sustained, incurred or required to be paid in
relation to this Agreement,


"Completion"   completion of the sale and purchase of the Sale Shares to the
Purchaser in accordance with Clause 5 of this Agreement;


"Completion Date" on or before 6 p.m. Beijing Time on January 31, 2008(or such
later date as the parties shall agree in writing);


"Conditions"   the conditions contained or referred to in Clause 4;


"Consideration"   the consideration payable for the sale and purchase of the
Sale Shares of the Holding Company pursuant to Clause 3;


“Escrow Shares”  2,330,000 PACT Shares with the restrictions on such shares
arising under the US federal securities laws;


“Escrow Agent”   An agent designated by the Purchaser that holds the Escrow
Shares.


"ESA"  Executive Services Agreement with Harmen Brenninkmeijer


“Group ” those companies listed in Schedule 2, Part 1


“Gaming Segmentation Group”    The group of  companies and business units
created by combining PacificNet Games Limited, Take1 Technologies, Guangdong
Poly Blue Express Communications Co. Ltd,, Octavian, and any other companies
that are directly involved in the gaming sector.


"Hong Kong”   Hong Kong Special Administrative Region of the PRC;


“PACT Shares”   Common Stock of PACT;


“PRC”   People’s Republic of China;


“RMB”   Chinese RenMinBi



--------------------------------------------------------------------------------






 


"Sale Shares"   the 10,000 ordinary shares of £1.71 each of the Holding Company
(that represents 100% of the Holding Company) such shares being beneficially
owned by and registered in the name of the Seller set out in Part II of Schedule
1;



“$”   United States dollars, all amounts stated in this Agreement shall be
United States dollars unless specified otherwise;


“United States”    United States of America;


“US GAAP”   United States Generally Accepted Accounting Principles


"VWAP"   The average of the Volume Weighted Average Price of the PACT Shares for
each day in the period seven days prior and seven days after the Completion
Date.


1.3. 
Words and phrases not otherwise defined in this Agreement, the definitions of
which are contained or referred to in the Companies Ordinance of Hong Kong (Cap.
32), shall be construed as having the meanings thereby attributed to them.



1.4. 
References in this Agreement to ordinances and to statutory provisions shall be
construed as references to those ordinances or statutory provisions,
respectively, as modified (on or before the date hereof) or re-enacted (whether
before or after the date hereof) from time to time and to any orders,
regulations, instruments or subordinate legislation made under the relevant
ordinances or provisions thereof and shall include references to any repealed
ordinance or provisions thereof which has been so re-enacted (with or without
modifications).



1.5. 
The headings are for convenience only and shall not affect the construction of
this Agreement.



1.6. 
All representations, undertakings, warranties, indemnities, covenants,
agreements and obligations given or entered into by more than one person are
given or entered into jointly and severally unless stated to be severally only.



1.7. 
Except where the context otherwise requires words denoting the singular include
the plural and vice versa; words denoting any one gender include all genders;
words denoting persons include incorporations and firms and vice versa.



1.8. 
Reference to clauses, sub-clauses, paragraphs and schedules are (unless the
context requires otherwise) to clauses, sub-clauses, paragraphs and schedules of
this Agreement.



1.9. 
The expressions the “Holding Company”, the “Company”, the “Seller” and the
“Purchaser” unless the context requires otherwise shall include their
successors, personal representatives and permitted assigns.



1.10. 
The schedules and appendices form part of this Agreement.



2.     SALE OF SHARES


2.1. 
 Subject to the terms of this Agreement, the Seller shall sell as registered
owner of record and the Purchaser (relying on the representations, warranties,
agreements, covenants, undertakings and indemnities hereinafter referred to)
shall purchase the Sale Shares free from all options, liens, charges, pledges,
claims, agreements, encumbrances, equities and other third party rights of any
nature whatsoever and together with all rights of any nature whatsoever now
attaching or accruing to it including all rights to any dividends or other
distribution declared paid or made in respect of them after the date of this
Agreement.



3.     CONSIDERATION


3.1. 
Stock and Cash Consideration:




--------------------------------------------------------------------------------






 


The purchase consideration for 100% of the equity interest of Holding Company
shall consist of (i) the issuance and release of up to 2,330,000 PACT Shares
(the “Stock Payment”) and (ii) cash consideration of up to $18,900,000 to be
paid upon the completion of certain net profit performance targets (“Earn-Out
Amounts”) set forth in Clause 3.5 below, in accordance with the schedule
commencing in 2009 through 2012 (the “Earn-Out Years”, being 1 January to 31
December of each year).


3.2. 
Stock Payment

 
Purchaser shall issue the Escrow Shares to Seller or its nominee(s) in
accordance with the following:
 
(a)  
Within 30 days of the signing of this agreement, Purchaser shall deliver to the
Escrow Agent (designated by the Purchaser) the Escrow Shares, to be held under
the terms of an escrow agreement to be entered into with the Escrow Agent. The
Share Release schedule for Stock Payment is illustrated in Table 1 in Clause 3.4
below.

(b)  
In exchange, Seller will transfer to the Purchaser the Sale Shares at the
Completion Date.



3.3


3.3.1
In the event that:



(a)
The Purchaser fails to receive any required regulatory approvals by the US SEC,
NASDAQ, or fails to receive the approval of the Shareholders of PACT (if
required) by the Completion Date or such other date as the parties hereto may
agree in writing;

 
(b)
The conditions set out in Clause 4 shall not have been fulfilled or waived by
the relevant party by the Completion Date or such other date as the parties
hereto may agree in writing (provided that unless the Purchaser has notified the
Seller in writing that it is not satisfied by 1 January 2008 condition 4.1(a)
shall be deemed to have been fulfilled and unless the Seller has notified the
Purchaser in writing that it is not satisfied by 1 January 2008 condition 4.4(a)
shall be deemed to have been fulfilled); or

 
(c)
The transaction is not completed for any reason by June 30, 2008,

 
the Escrow Agreement shall provide that the Escrow Shares shall be returned to
Purchaser and this Agreement shall cease to have effect immediately after that
time (but without prejudice to the parties accrued rights and liabilities under
this Agreement at the time it ceases to have effect).


3.3.2
In the event that the VWAP of the PACT Shares is greater than $6.50 then the
price of the stock from $6.50 and upwards will be offset by lowering the
Earn-Out Amounts in 3.5.2 by the amount over $6.50 multiplied by the number of
Escrow Shares issued pursuant to 3.4.1 Any such amounts shall be offset against
the last Earn-Out Year first with any excess against the third Earn-Out Year,
then against the second Earn-Out Year and lastly against the first Earn-Out
Year.



3.3.3
In the event that the volume weighted average price of the PACT Shares daily in
the period of seven days up to (but not including) the Completion Date falls
below $5, the Seller shall have the option not to complete this Agreement in
which event he shall notify the Purchaser in writing upon which the Escrow
Shares shall be returned to Purchaser and this Agreement shall cease to have
effect immediately (but without prejudice to the parties accrued rights and
liabilities under this Agreement at the time it ceases to have effect).






--------------------------------------------------------------------------------




 
3.4 
 Escrow Arrangement for Escrow Shares



(a)
Seller hereby agrees to allow the Purchaser to appoint the Escrow Agent upon the
terms of an escrow agreement in the agreed terms to hold all the Escrow Shares
to be issued in accordance with the Escrow Agreement and this Agreement on the
Completion Date and Seller undertakes that it shall not either sell, transfer,
charge, encumber, grant options over or otherwise dispose of any legal or
beneficial interest in any of the Escrow Shares until such part of the Escrow
Shares are released by the Escrow Agent to Seller in accordance with the
following schedule.

 
(b)
Release of the Escrow Shares as provided below, assumes receipt by PACT of
certification from its auditors that the auditor’s review relating to the
Holding Company, the Company, and its business is acceptable and can be
consolidated into PACT’s audited accounts, balance sheet and financial
statements, in accordance with US GAAP. The Purchaser and PACT shall use their
best endeavours to obtain such certification on or before the Completion Date,
subject to the Seller and the Group providing assistance reasonably requested by
the Purchaser and PACT for such purpose.  In the event that the auditors do not
give their certification, the Seller shall be entitled to appoint an independent
auditor that is approved by the Purchaser (such approval not to be unreasonably
withheld or delayed) to consider the position of the Purchaser's auditors and
the decision of the independent auditor shall, save in the case of a manifest
error, be binding on both parties and shall supercede the decision of the
Purchaser's auditors.

 
 
Table 1:

 
FYE = Fiscal Year Ending
Release Date
Number of Shares to be Released
Release Criteria
based on Accumulated Net Profit
3.4.1.As soon as possible after the Completion Date but in any event within 20
working days after Completion Date.
1,230,000 Escrow Shares
None
3.4.2.Within 30 days from the receipt of the Auditors certification of the Net
Profit for the FYE Dec. 31, 2008. provided that the Purchaser and PACT and
Company shall use their best endeavours to obtain such certification by 31 March
2009
1,100,000 Escrow Shares ,



900,000 Escrow Shares ,



600,000 Escrow Shares ,



300,000 Escrow Shares


The Company has achieved Net Profit for the FYE Dec. 31, 2008 not less than USD$
4,000,000

The Company has achieved Net Profit for the FYE Dec. 31. 2008 not less than
USD$3,000,000

The Company has achieved Net Profit for the FYE Dec. 31. 2008 not less than
USD$2,0000,000 .

The Company has achieved Net Profit for the FYE Dec. 31. 2008 not less than
USD$1,000,000 .
Total Number of PACT Shares to be released from the Escrow
Maximum 2,330,000 Escrow Shares
The Seller will be entitled to all of the Escrow Shares if the Company has
achieved Net Profit for the Fiscal Years ending on Dec. 31, 2008 not less than
USD$4,000,000.  Any Escrow Shares that have not been released pursuant to 3.4.2,
shall remain in the Escrow and roll over for each successive year if not earned
in the previous fiscal year up to FY2012 based on growth in Net Profit of the
Company of 20% based on the Net Profit of the previous fiscal year.  In the
event that this is achieved, all Escrow Shares still in Escrow shall be released
to the Seller.






--------------------------------------------------------------------------------





 
3.4.3
If the Seller notifies the Purchaser that it disagrees with the auditor’s
certification within 20 days of receipt, the Seller and the Purchaser shall use
all reasonable endeavours to resolve the dispute within 20 days from
notification.  If the dispute is not resolved within that 20 day period, either
the Seller or the Purchaser is entitled to appoint an independent accountant to
review the Company Net Profit Calculation and the decision of the independent
accountant shall, save in the case of manifest error, be binding on all parties.




 
3.5
 Earn-Out:

 
3.5.1
Entitlement to Earn-out



(a)
In addition to payments in accordance with Clause 3.2., the Purchaser must pay
to the Seller the Earn-Out Amount in respect of each of the Earn-Out Year
determined in accordance with this Clause 3.5.



(b)
Subject to Clause 3.5.5, the amount payable in respect of each Earn-Out Year
will be a proportion of the Earn-Out Amount in respect of the relevant Earn-Out
Year.



(c)
The proportion of each Earn-Out Amount that is payable in respect of each
Earn-Out will be determined in accordance with Clause 3.5.3.



(d)
Any amounts payable in accordance with this Clause 3.5 must be paid in
accordance with Clause 3.5.6.

 
3.5.2
Earn-Out Amounts



Subject to Clause 3.5.7, the Earn-Out Amount shall be payable as follows:


(a)
in respect of the first Earn-Out Year (2009) US$3,150,000;



(b)
in respect of the second Earn-Out Year (2010) US$4,200,000 plus any part of the
Earn-Out Amount for the first Earn-Out Year that has not become payable in
accordance with Clause 3.5.3(a)



(c)
in respect of the third Earn-Out Year (2011) US$5,250,000 plus any part of the
Earn-Out Amount for the second Earn-Out Year that has not become payable in
accordance with Clause 3.5.3(b) (including any amounts previously rolled over);
and



(d)
in respect of the last Earn-Out Year (2012) US$6,300,000 plus any part of the
Earn-Out Amount for the third Earn-Out Year that has not become payable in
accordance with Clause 3.5.3(c) (including any amounts previously rolled over).



 
3.5.3
Performance Target



(a) 
In respect of the first Earn-Out Year:



(i)
the performance target for the Company is Net Profit of US$3,150,000 ("Target
1");

(ii)
where the Company achieves 100% of Target 1, 100% of the Earn-Out Amount in
clause 3.5.2(a) shall be due and payable to the Seller; and

(iii) 
 where the Company achieves less than 100% of Target 1, the percentage of the
Earn-Out Amount payable shall be determined by dividing the Net Profit of the
Company attributable to the first Earn-Out Year by Target 1 and multiplying by
100.



(b) 
 In respect of the second Earn-Out Year



(i)
the performance target for the Company is Net Profit of US$4,200,000 plus any
part of Target 1 not achieved in the first Earn-Out year ("Target 2");




--------------------------------------------------------------------------------






 


(ii)
where the Company achieves 100% of Target 2, 100% of the Earn-Out Amount in
clause 3.5.2(b) shall be due and payable to the Seller; and

(iii) 
 where the Company achieves less than 100% of Target 2, the percentage of the
Earn-Out Amount payable shall be determined by dividing the Net Profit of the
Company attributable to the second Earn-Out Year (plus any part of the Net
Profit of the Company attributable to the first Earn-Out Year over 100% of
Target 1) by Target 2 and multiplying by 100 (provided always that the Seller
shall in no circumstances be entitled to any payment over and above the Earn-Out
Amount set out in clause 3.5.2(b)



(c) 
 In respect of the third Earn-Out Year:



(i)
the performance target for the Company is Net Profit of US$5,250,000 plus any
part of Target 2 not achieved in the second Earn-Out Year ("Target 3");

(ii)
where the Company achieves 100% of Target 3, 100% of the Earn-Out Amount in
clause 3.5.2(c) shall be due and payable to the Seller; and

(iii)
where the Company achieves less than 100% of Target 3, the percentage of the
Earn-Out Amount payable shall be determined by dividing the Net Profit of the
Company attributable to the third Earn-Out Year (plus any part of the Net Profit
of the Company attributable to the first and second Earn-Out years over 100% of
Target 2) by Target 3 and multiplying by 100 (provided always that the Seller
shall, in no circumstances be entitled to any payment over and above the
Earn-Out Amount set out in clause 3.5.2(c)



(d) 
 In respect of the fourth Earn-Out Year:



(i)
the performance target for the Company is Net Profit of US$6,300,000 plus any
part of Target 3 not achieved in the third Earn-Out Year ("Target 4");

(ii)
where the Company achieves 100% of Target 4, 100% of the Earn-Out Amount in
3.5.2(d) shall be due and payable to the Seller; and

(ii)
where the Company achieves less than 100% of Target 4, the percentage of the
Earn-Out Amount payable shall be determined by dividing the Net Profit of the
Company attributable to the fourth Earn-Out Year (plus any part of the Net
Profit of the Company attributable to the first, second and third Earn-Out Years
over 100% of Target 3) by Target 4 and multiplying by 100 (provided always that
the Seller shall, in no circumstances be entitled to any payment over and above
the Earn-Out Amount set out in clause 3.5.2(d).



3.5.4
Clarification of Performance Targets



(a) 
the purpose of Clause 3.5.3



(i)
the Net Profit of the Company in respect of any Earn-Out Year is the
consolidated Net Profit of the Company during the relevant Earn-Out Year as
disclosed in the audited accounts of the Company for that Earn-Out Year to be
prepared on the basis of the Company Net Profit Calculation and which the
Purchaser must cause to be prepared by no later than 30 September in the year
following the relevant Earn-Out Year as disclosed in the relevant audited
financial statements (to be prepared in accordance with US GAAP); and



in each case including Net Profit attributable to associates and joint ventures
on the same basis as above but deducting all written off bad debts attributable
to associates and joint ventures on the same basis as above.


(b)
If the Seller notifies the Purchaser that it disagrees with the Company Net
Profit Calculation provided to it by the Seller within 20 days of receipt, the
Seller and the Purchaser shall use all reasonable endeavours to resolve the
dispute within 20 days of notification. If the dispute is not resolved within
such 20 days, either the Seller or the Purchaser is entitled to appoint an
independent accountant to review the Company Net Profit Calculation and the
decision of the independent accountant shall, save in the case of manifest
error, be binding on all parties.




--------------------------------------------------------------------------------






 


3.5.5
Acceleration



If a Relevant Circumstance, as defined in the ESA, occurs at any time before the
end of the last Earn-Out Year, then subject to the Listing Rules of the NASDAQ
stock exchange and the United States Security Exchange Commission, and Clause
16.3 of the ESA, any prospective Earn-Out Amount (being the maximum amount
payable) is immediately due and payable to the Seller by issue of cash
consideration, subject to Clause 3.5.7.    If the Relevant Circumstance that
triggers this Clause is a takeover or scheme of arrangement, the Purchaser must
pay such amounts prior to the record date for such takeover or scheme of
arrangement.   If the Relevant Circumstance that triggers this Clause is a
separate listing (IPO) for the Gaming Segmentation Group, the Purchaser must pay
such amounts to the equivalent in stock in the new listed company.




3.5.6
Payment of Earn-Out



(a)
The Purchaser must pay:



(i)
any Earn-Out Amount payable in respect of the first Earn-Out Year by the issue
of cash consideration;

(ii)
any Earn-Out Amount payable in respect of the second Earn-Out Year by the issue
of cash consideration;

(iii)
any Earn-Out Amount payable in respect of the third Earn-Out Year by the issue
of cash consideration; and

(iv)
any Earn-Out Amount payable in respect of the last Earn-Out Year by the issue of
cash consideration.



(b)
Subject only to Clause 3.5.6 (d), payments under this Clause 3.5.6 must be made
no later than 30 September in the year following the relevant Earn-Out Year.



(c)
The Purchase Price is deemed to be reduced by any Earn-Out Amount which is not
payable under this Agreement.



(d) 
When an Earn-Out Amount is due and payable to the Seller:



(i) 
the Purchaser shall procure that, to the extent lawful, the Company shall
declare a dividend to the Purchaser each financial year provided always that the
Seller has first consented to the payment of such dividend (such consent not to
be unreasonably withheld or delayed);



(ii)
where an Earn-Out Amount is due and payable to the Seller, the Purchaser shall
use any such dividend to make payment to the Seller of any amounts of the
Earn-Out Amounts earned by the Seller, such payment being made by the payment
date set out in clause 3.5.6 (b);



(iii)
in the event that:



1.
a dividend is not paid (due to it either being unlawful or the Seller
withholding his consent to the payment); or



2.
a dividend is paid but is not sufficient to meet the full amount of the Earn-Out
Amount,



the Purchaser shall, subject only to the remainder of this sub clause (d) (iii),
use its available cash (if any) to pay the Earn-Out Amount (or any
shortfall).  If the Purchaser does not, in the reasonable opinion of a majority
of its board of directors, have any availablecash, the payment of the Earn-Out
Amount (or outstanding part thereof) shall be deferred until such time as:



--------------------------------------------------------------------------------






 


3.
a dividend can be lawfully paid by the Companyand/or the Seller consents to
payment of the dividend;or



4.
the board of the Purchaser determines that it has available cash,



at which time the Earn-Out Amount (or outstanding part thereof) shall be
immediately paid to the Seller.  The decision of the board of the Purchaser
referred to in this paragraph must be reached on the basis of reasonable
relevant considerations, such considerations to include the advice of Kabani (or
any replacement auditors for the Purchaser and its group from time to time)and
reasonable evidence of the same must be given to the Seller;


(iv)
payment of an Earn-Out Amount (an any part thereof) cannot be deferred for a
period of more than 3years from the date on which it is first due and payable to
the Seller under clause 3.5.6 (b) (or would have been but for the application of
this sub clause (d)) and at the expiry of such maximum period, the Earn-Out
Amount (or any outstanding part thereof) shall become immediately due and
payable.



(v)
in the event that payment of an Earn-Out Amount (or part thereof) is deferred
for any reason, beyond the date on which it was payable under clause 3.5.6 (b),
interest shall be paid by the Purchaser on that Earn-Out Amount (or the
outstanding part thereof) at 3 Month LIBORRate at the time of deferral, such
interest to be paid annually, or, if earlier, with payment of the Earn-Out
Amount (or outstanding part thereof).



3.5.7
Reduction of Earn-Out



(a)
Any Claim against the Seller by the Purchaser arising out of or in respect of
this Agreement to which this Clause 3.5.7 applies, upon final adjudication or as
agreed (Determination), will be satisfied as follows:



(i)
firstly, by reducing any prospective Earn-Out Amounts (which have not yet been
earned) as follows:



(A)
by reducing the prospective Earn-Out Amount for the last Earn-Out Year (if any)
by the lesser of the value of that prospective Earn-Out Amount and the amount of
the Claim outstanding;



(B)
then by reducing the prospective Earn-Out Amount for the third Earn-Out Year (if
any) by the lesser of the value of that prospective Earn-Out Amount and the
amount of the Claim outstanding after reduction of the prospective Earn-Out
Amount for the last Earn-Out Year in accordance with Clause 3.5.7(a)(i)(A);



(C)
then by reducing the prospective Earn-Out Amount for the second Earn-Out Year
(if any) by the lesser of the value of that prospective Earn-Out Amount and the
amount of the Claim outstanding after reduction of the prospective Earn-Out
Amount for the third Earn-Out Year in accordance with Clause 3.5.7(a)(i)(B);



(D) 
 then by reducing the prospective Earn-Out Amount for the first Earn-Out Year
(if any) by the lesser of the value of that prospective Earn-Out Amount and the
amount of the Claim outstanding after reduction of the prospective Earn-Out
Amount for the second Earn-Out Year in accordance with Clause 3.5.7(a)(i)(C) ;



(b) 
 In the event that the Claim has not been fully satisfied in accordance with
Clause 3.5.7(a) the Seller must satisfy the balance of the Claim in Immediately
Available Funds.






--------------------------------------------------------------------------------






 
3.5.8 
 Earn-Out Period



(a)
From the Completion Date until the end of the last Earn-Out Year, the Purchaser
and PACT undertake to the Seller that they shall not, without the prior written
consent of the Seller, make any changes to the business of the Company where
such change is reasonably likely have a detrimentable impact on the ability of
the Company to meet the targets set out in Clause 3.5.3 or do anything which is
reasonably likely to prejudice the goodwill of the Company or its subsidiaries
including but not limited to:

 
(i)
using or disclosing or divulging to any person other than to officers or
employees of the Group and/or PACT and companies within the PACT group,
companies whose province it is to know the same for the purposes of the Company
carrying on the Business, any information relating to the Companies or the
subsidiaries other than any information properly available to the public or
disclosed or divulged pursuant to an order of a court of competent jurisdiction
or as required pursuant to any applicable law or regulation and the Purchaser
undertakes further that it shall not use any advantages derivable from such
confidential information for business or affairs other than the Business or
affairs of the Company and its subsidiaries;



(ii) 
in relation to any trade, business or company use a name, or internet domain
name including the word or symbol, or logo design Octavian or any similar word
and symbol other than for the Company, its Business and the subsidiaries of the
Company and shall use all reasonable endeavors to procure that no such name
shall be used by any person, firm or company with which it is/they are
connected;



(iii) 
solicit or entice or endeavor to solicit or entice away from the Company or its
subsidiaries, any employee, officer, manager or consultant of the Company or its
subsidiaries; or



(iv)
deal with, canvass, solicit or approach or cause to be dealt with, canvassed,
solicited or approached for business, any person who is or was in the previous
12 months, a customer, supplier or client of the Company or its subsidiaries
where the purpose of such dealing, canvassing, soliciting or approach is to
entice or encourage such customer, supplier or client to cease or reduce its
trading with the Company or its subsidiaries.



(b)
For the avoidance of doubt, this clause shall not prevent the transfer into the
Company of any other business or company within the PACT group at anytime during
this period.



(c)
Any action by the Purchaser or any member of the PACT Group which has a negative
effect on the Net Profit of the Company shall be disregarded when calculating
the Net Profit for the purposes of the Earn-Out Amount due under this clause 3
and the Net Profit shall be calculated as if such action had not occurred. Where
the action taken by the Purchaser or the PACT is an action prohibited by clauses
3.5.8(a)(ii) to (iv) (inclusive), the Seller agrees that he shall not make any
claim in relation to the breach of such clauses provided that the negative
effect of any such prohibited action on the Net Profit of the Company is
disregarded in accordance with this clause.





4     CONDITIONS


4.1 
 Any of the obligations of Purchaser hereunder is conditional upon:



(a)
the Purchaser being satisfied in its sole and absolute discretion with the
results of a legal and financial due diligence review to be conducted by it on
the Holding Company and the Company (the “Companies”), all such due diligence to
be completed by 1 January 2008;

 
(b)
the Purchaser being satisfied (acting reasonably) that either of the Seller or
Harmen Breninnkmeijer has either (i) completed or will on the Completion Date
complete a capital raising for $5,000,000 or (ii) has obtained irrevocable
commitments from parties to subscribe for $15,000,000 on a capital raising to
occur within 6 months of the Completion Date provided always that the Purchaser
agrees that in the event that the Seller waives the condition at clause 4.4(b),
the Purchaser is deemed to have waived this condition;

 



--------------------------------------------------------------------------------








 
(c)
if required, the relevant stock exchange, government and securities authority
and regulator in the United States granting listing of the PACT Shares to be
issued herein;

 
(d)
a resolution at a meeting or unanimous written consent of the Directors of PACT
approving this Agreement, the purchase of the Sale Shares, the issuance of the
Escrow Shares, the implementation of the transactions contemplated hereunder and
all other matters incidental hereto in accordance with the provisions of PACT’s
certificate of incorporation and Bylaws and such rules, regulations and laws in
force from time to time in the United States and which apply to PACT;

 
(e)
if required, the shareholders of PACT at a meeting of shareholders approving
this Agreement, the purchase of the Sale Shares, the issuance of the Escrow
Shares, the implementation of the transactions contemplated hereunder and all
other matters incidental hereto in accordance with the provisions of PACT’s
certificate of incorporation and Bylaws and such rules, regulations and laws in
force from time to time in the United States and which apply to PACT;



(f)
all amounts outstanding to either the Seller or Harmen Breninnkmeijer by the
Companies have been either repaid by the Companies or otherwise waived by the
Seller or Harmen Breninnkmeijer; and

 
(g)
the auditor of the Purchaser and PACT, Kabani & Company, Inc. (“Kabani”) being
satisfied at its sole and absolute discretion that the accounts of the Companies
can be consolidated into PACT’s audited financial statement, including balance
sheet and income statements in accordance with the US GAAP.

 
4.2 
 The Seller and the Companies undertake to disclose in writing to the Purchaser
anything which will or is reasonably likely to prevent any of the conditions
from being satisfied at or prior to the Completion Date, as applicable,
immediately upon the Seller and/or the Companies becoming aware of such a
situation.



4.3.1
From the date of this Agreement until the Completion Date, except for the
transactions described herein or otherwise with the prior written consent of the
Purchaser:



(i) 
 The Warrantor warrants and undertakes that it will cause the Companies to:



(a) 
conduct its Business in the ordinary course and consistent with past practices;



(b) 
use its best efforts to maintain in full force and effect the existence of the
Companies;



(c)
promptly and timely prepare and file any financial reports and franchise tax
returns and pay all taxes and assessments, if any, required to maintain the
existence of the Companies;



(d)
keep records in which true and correct entries will be made of all material
transactions by and with the Companies;



(e)
duly observe all material requirements of governmental authorities unless
contested in good faith by appropriate proceedings with the consent of the
Purchaser;



(f)
promptly pay and discharge, or cause to be paid and discharged, when due and
payable, all lawful taxes, assessments and governmental charges or levies
imposed upon the income, profits, property or business of the Companies unless
contested in good faith by appropriate proceedings with the consent of the
Purchaser;




--------------------------------------------------------------------------------






 


 
(g)
at all times comply with the provisions of all contracts, agreements and leases
to which the Companies are a party, unless contested in good faith by
appropriate proceedings with the consent of the Purchaser; and



 
(h)
to use reasonable endeavors to procure that the key employees of the Companies
at the date of this Agreement remain and continue as employees after completion
except in the event of a breach of contract by such employee(s);



(ii) 
The Warrantor warrants and undertakes to cause the Companies not to:



(a) 
modify their Memorandum or Articles of Incorporation or Bylaws;



(b) 
cause or permit their liquidation or dissolution;



(c)
institute, or permit to be instituted against them, any proceeding, which
remains un-dismissed for a period of 30 days after the filing thereof, seeking
to adjudicate either as bankrupt or insolvent, or seeking liquidation,
winding-up, reorganization, arrangement, adjustment, protection, relief or
composition of them or their debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of any
order or relief or the appointment of receiver, trustee or other similar
official for them or for any substantial part of their property;



(d) 
 make a general assignment for the benefit of their creditors;



(e)
except as agreed in this Agreement, declare or pay any dividend or make any
distribution to any of their shareholders;



(f)
issue, redeem, sell or dispose of, or create any obligation to issue, redeem,
sell or dispose of, any shares of their capital stock (whether authorized but
unissued or held in treasury);



(g) 
effect any stock split, reclassification or combination;



(h)
modify their agreements and other obligations with respect to their long-term
indebtedness, including but not limited to their loan agreements, indentures,
mortgages, debentures, notes and security agreements provided that the Company
shall be permitted to enter into bridging loan agreements in a maximum aggregate
amount of $5,000,000



(i)
negotiate or enter into an agreement with another party related to the sale of
the Companies or provide or agree to provide any information to another party
for the purpose of evaluating the possibility of the sale of the Shares, the
Companies or any part of their respective businesses to such other party.



(iii)
the Warrantor and the Companies shall procure that the Purchaser, its agents and
representatives are given reasonable access to such documents relating to the
Companies, as the Purchaser shall request. The Companies will assist the
Purchaser’s auditor to complete the audit report of the Companies in accordance
with the US GAAP.



(iv)
there shall have been no material adverse change in the assets or the business,
prospects, financial condition or results of operations of the Companies.



4.3.2
The Purchaser shall be entitled to rescind this Agreement by notice in writing
to the Seller, the Companies if prior to the Completion Date it appears that any
of the Warranties is not or was not true and accurate in any material respects
or if there is any material non fulfillment of any of the Warranties which
(being capable of remedy) is not remedied prior to the Completion Date.



4.4 
Any of the obligations of Seller hereunder is conditional upon:




--------------------------------------------------------------------------------






 

(a)
the Seller being satisfied in its sole and absolute discretion with the results
of a legal and financial due diligence review to be conducted by it on the
Purchaser and PACT all such due diligence to be completed by 1 January 2008;

 
(b)
the Seller being satisfied (acting reasonably) that either of it or Harmen
Breninnkmeijer has either (i) completed or will on the Completion Date complete
a capital raising for $5,000,000 or (ii) obtained irrevocable commitments from
parties to subscribe for $15,000,000 on a capital raising to occur within 6
months of the Completion Date;

 
(c)
the Seller is satisfied with evidence provided by the Purchaser that PACT has
met the Hearing Review Councils requirements to cancel/remove the NASDAQ Listing
Qualifications Panel (NLQP) de-listing order.

 
(d)
the Purchaser would enter into the ESA with Harmen Breninnkmeijer upon mutually
agreed terms and conditions;

 
(e)
PACT shall have taken all necessary steps under its by-laws, and shall have
received the approval of its Nominating Committee, if necessary, to provide for
Seller to nominate the Seller and one reputable independent director to the PACT
board of directors;

 
4.5
The Purchaser undertakes to disclose in writing to the Seller anything which
will or is reasonably likely to prevent any of the conditions from being
satisfied at or prior to the Completion Date, as applicable, as soon as
practicable upon becoming aware of such a situation.

 
4.6
Until the Completion Date, the Purchaser shall procure that the Warrantor and
the Companies, its agents and representatives are given reasonable access to
such documents relating to the Companies, as the Seller shall request. The
Purchaser will assist the Seller’s auditor to complete the audit report of the
Companies in accordance with US GAAP.



4.7
The Seller shall be entitled to rescind this Agreement by notice in writing to
the Purchaser if prior to Completion it appears that any of the Warranties is
not or was not true and accurate in any material respect or if there is any
material non-fulfillment of any of the Warranties which (being capable of
remedy) is not remedied prior to Completion.



5
COMPLETION



5.1
Subject to the terms of this Agreement and subject to the approval of the board
of directors of the Purchaser, the Completion of the transactions contemplated
by this Agreement, shall take place pursuant to this clause at the offices of
the Purchaser's Legal Counsel on the Completion Date.



5.2 
Upon Completion the Seller, the Company, and the Holding Company shall deliver
to the Purchaser:




--------------------------------------------------------------------------------






 


 (a)
duly completed and signed transfers of the Sale Shares by the Seller in favor of
the Purchaser or as it may direct together with the relative bought/sold notes
and share certificates;

 
 (b)
duly completed, executed and validly issued share certificates of the Sale
Shares in favor of the Purchaser or as it may direct;

 
(c)
certified true copies of the minutes of meetings of the Company and the Holding
Company’s board of directors and shareholders approving the transfer, assignment
and allotment of the Sale Shares to the Purchaser;

 
(d)
certified true copies of the minutes of meetings of the Company and the Holding
Company’s board of directors and shareholders approving this Agreement and all
matters herein contemplated and the transfer and assignment of its Sale Shares
to the Purchaser; and

 
(e)
the executed ESA;

 
5.3
Upon Completion the Purchaser shall deliver to the Seller and the Holding
Company a copy of resolutions of the board of directors of the Purchaser
approving this Agreement, the ESA and other documents necessary for the purpose
of effecting this transaction and authorizing a person or persons to execute the
same (with seal, where appropriate) for and on its behalf. The Purchaser shall
issue to the Purchaser the share certificates for the Escrow Shares issued
pursuant to clause 3.4.1 as soon as possible but in any event, within 20 working
days of the Completion Date.



6 
 REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS



6.1.1
Representations and Warranties. The Company, Holding Company, the Seller, and
the Warrantor, severally represent, warrant and undertake to the Purchaser (to
the extent that the provisions of this clause shall continue to have full force
and effect notwithstanding completion, and shall survive for one year thereafter
and any Claim in respect of the Warranties must be brought by the Purchaser
within 12 months of the Purchaser first becoming aware of the circumstances
leading to such Claim) that:



(a)
each of the representations and warranties are true and accurate in all respects
and not misleading at the date of this Agreement and will continue to be true
and accurate in all respects and not misleading up to and including the
Completion Date;



(b)
the Companies and the Seller have and will have full power and authority to
enter into and perform this Agreement which constitute or when executed will
constitute binding obligations on them in accordance with their respective
terms;



(c)
the Sale Shares constitute 100 percent of the entire issued and allotted capital
of the Holding Company, , on a fully diluted basis,



(d)
the Holding Company owns 100 percent of the entire issued and allotted capital
of the Company on a fully diluted basis, free from any encumbrance;



(e)
there have been no options, warrants, pledges, bonds or any instrument or
agreement of the like whatsoever granted to any third party by the Seller in
favor of any third party in respect of any shares in the Holding Company without
the prior agreement of the Purchaser;



(f)
there have been no options, warrants, pledges, bonds or any instrument or
agreement of the like whatsoever granted to any third party by the Holding
Company in favor of any third party in respect of any shares in the Company
without the prior agreement of the Purchaser;



(g)
there is and at Completion will be no pledge, lien or other encumbrance on, over
or affecting the Sale Shares and there is and at completion will be no agreement
or arrangement to give or create any such encumbrance and no claim has been or
will be made by any person to be entitled to any of the foregoing with respect
to the Sale Shares, or the shares of the Company without the prior agreement of
the Purchaser;




--------------------------------------------------------------------------------






 




(h)
the Seller is the 100% beneficial owner of the shares in the Holding Company
free from any encumbrance, the Seller has, and as of the Completion Date will
have, full legal and beneficial ownership over the Sale Shares, and is entitled
to transfer the Sale Shares to the Purchaser on the terms of this Agreement
without the consent of any third party;



(i)
the Seller is an “accredited investor” as defined pursuant to Regulation D of
the Securities Act of 1933, as amended. The Seller acknowledges that the Escrow
Shares have not been registered and are “restricted securities,” and there is no
agreement between the Seller and PACT to register the Escrow Shares;



(j)
the Company listed in Part I of Schedule 2 are all the present subsidiaries of
the Holding Company;



(k)
the information in Schedule 2 and Schedule 6 (List of games and products and
related software, patents and trademarks) relating to the Companies is true and
accurate in all respects;



(l)
the list of third party loans taken by the Company and liens over the
Intellectual Property of the Company is true and accurate in all respects and
the related documents in Schedule 5 are true and accurate copies of the same;
and



(m)
each of the Companies are duly incorporated and validly existing in its relevant
jurisdiction of incorporation.



6.1.2
The Purchaser and PACT jointly and severally, represent, warrant and undertake
to the Seller (to the extent that the provisions of this clause shall continue
to have full force and effect notwithstanding Completion, and shall survive for
one year thereafter and any Claim must be bought by the Seller within 6 months
of the Seller first becoming aware of the circumstances leading to such Claim)
that the Purchaser and PACT have and will have full power and authority to enter
into and perform this Agreement (including the issue of the Escrow Shares) which
constitute or when executed will constitute binding obligations on them in
accordance with their respective terms.



6.2 
Undertakings



Each of the Companies will implement all the necessary financial control
procedures, certification and representation letters, as required by PACT’s
management, audit committee, independent auditor, the US SEC, and the USA, Hong
Kong,China, and their respective governments.


7.  
RESTRICTIONS

 
7.1
The Companies, the Seller, and the Warrantor further severally undertake to the
Purchaser that after the Completion Date:

 
(a)
they will not at any time hereafter make use of or disclose or divulge to any
person other than to officers or employees of the Group and/or PACT and
companies within the PACT group companies whose province it is to know the same
or for the purposes of carrying on the Business of the Company, any information
relating to the Companies or the subsidiaries other than any information
properly available to the public or disclosed or divulged pursuant to an order
of a court of competent jurisdiction or as required pursuant to any applicable
law or regulation and the Seller and the Holding Company undertake further that
they shall not use any advantages derivable from such confidential information
for their business or affairs unless agreed otherwise by the Purchaser;



(b)
they will not at any time hereafter in relation to any trade, business or
company use a name, or internet domain name including the word or symbol, or
logo design Octavian and PacificNet, or any similar word and symbol in such a
way as to be capable of or likely to be confused with the name of the Company
and shall use all reasonable endeavors to procure that no such name shall be
used by any person, firm or company with which it is/they are connected provided
that the Company and its subsidiaries shall be entitled to use the name
"Octavian" for the purposes of carrying out the Business;




--------------------------------------------------------------------------------






 


 
(c)
they will procure that their subsidiaries, holding company (where applicable)
and any other affiliated companies and their employees will observe the
restrictions contained in this Clause 7;

 
(d)
they shall not do anything which is reasonably likely to prejudice the goodwill
of the Companies or their subsidiaries.



7.2
The Holding Company undertakes that it will not, without the prior written
consent of the Purchaser, for a period of 3 years after Completion:



(a)
carry on or be engaged or interested directly or indirectly in any business
which shall be in competition within Greater China and the USA with the Business
of the Company or its subsidiaries as carried on at the Completion Date;



(b)
solicit or entice or endeavor to solicit or entice away from the Company or its
subsidiaries, any employee, officer, manager or consultant of the Company or its
subsidiaries; or



(c)
deal with, canvass, solicit or approach or cause to be dealt with, canvassed,
solicited or approached for business in competition with the Business carried on
by the Company or its subsidiaries at Completion, any person who is or was in
the previous 12 months, a customer, supplier or client of the Company or its
subsidiaries.



7.3
Each and every obligation under this clause shall be treated as a separate
obligation and shall be severally enforceable as such and in the event of any
obligation or obligations being or becoming unenforceable in whole or in part,
such part or parts as are unenforceable shall be deleted from this clause and
any such deletion shall not affect the enforceability of all such parts of this
clause as remain not so deleted.



7.4
The restrictions contained in this clause 7 are considered reasonable by the
parties but in the event that any such restriction shall be found to be void but
would be valid if some part thereof were deleted or the area of operation or the
period of application reduced such restriction shall apply with such
modification as may be necessary to make it valid and effective.



7.5 
Nothing in this Clause 7 shall apply to:



(a) 
the direct or indirect holding of any securities listed on a recognized stock
exchange where the total voting rights exercisable at general meetings of the
company concerned as represented by such holding do not exceed 10 per cent of
the total voting rights attaching to the securities of the same class as that
held by the Companies, the Seller, and the Warrantor; or



(b) 
the holding by the Companies, the Seller, and the Warrantor of any securities of
any member of the Group; or



(c) 
the use or disclosure of any information which can be shown by Seller to be in
the public domain (otherwise than in consequence of any breach by any of the
Companies, the Seller, and the Warrantor of any provisions of this Agreement);
or



(d) 
the carrying out of services pursuant to the ESA (and any subsequent such
agreement); or



(e) 
the Company and its subsidiaries carrying on the Business.



8.
 
BOARD OF DIRECTORS, OPERATION AND MANAGEMENT



(a) 
 The board of directors of each of the Companies shall be the highest authority
of their respective Companies and shall determine all major issues of the
respective Companies, subject to applicable law.



(b) 
 The board of directors of the Company will consist of Harmen Brenninkmeijer,
Tony Tong and Victor Tong.




--------------------------------------------------------------------------------






 


(c) 
 The boards of directors shall meet at least once every quarter.  A Board
meeting may be called by any director.



(d)
Each of the Companies shall establish an operation and management structure to
be responsible for the daily operation and management of the respective
Companies. The board of directors of the Company shall appoint officers of each
of the Companies that shall include one (1) General Manager, one (1) Vice
General Manager, and one Chief Financial Officer. The appointment of the Chief
Financial Officer shall be subject to the approval of the Seller.



(e)
The task of the General Manager shall be to carry out the various resolutions of
the board of directors of the respective Companies and organize and direct the
daily operation and management of the respective Company. The operation and
management structure may consist of certain departments, the managers for which
shall be responsible for the work of the relevant departments, handle matters
delegated by the General Manager and the Vice General Manager, and report to the
General Manager and the Vice General Manager.



(f)
In the event of grave or serious dereliction of duty, the General Manager, the
Vice General Manager, and the Chief Financial Officer may be removed and
replaced by the board of directors of the respective Companies with a resolution
at any time.



(g)
For so long as he serves as the Chief Executive Officer of the Company, the
Seller warrants that he shall use all reasonable endeavours to ensure that the
PACT Company-wide Accounting, Financial and Internal Control Policies and
Standard Procedures (Schedule 4) and any related or additional SEC regulations
on Internal Control (eg. SEC’s Sarbanes-Oxley Act) will be followed and
implemented:



(i)
The Company and Seller, hereby jointly agree to and accept the following
PacificNet Member Company Financial Accounting Monthly Reporting and Internal
Control Requirements, and agree to all the PacificNet financial accounting and
internal control requirements in accordance with the terms and conditions
outlined in the PacificNet Accounting Policy, Code of Conducts and Code of
Ethics. The Seller agrees to perform to his best capability to fulfill all the
job duties as listed in the above requirement list. Seller agrees to abide by
PacificNet’s monthly reporting requirements, and Seller agrees to use all
reasonable endeavours to provide all the required information according to
PacificNet’s Member Company Financial Accounting Monthly Reporting And Internal
Control Requirements, as outlined in (h) to (t) below:



(ii) 
 PacificNet Member Company Financial Accounting Monthly Reporting And
Internal  Control Requirements, and Standard Operation
Procedures:  (DocID:ACCT-050001)



(h)
Balance Sheet, including detailed list of assets (*Required monthly, within 15
days after the end of each month)



(i) 
Detailed Profit & Loss Account (P&L) for the month and year-to-date.  Must
include the MD&A section (MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF
OPERATION). (*Required monthly, within 15 days after the end of each month)
Management must discuss and analyze the financial results.  The Companies shall,
in this MD&A section, report how they are performing compared to last quarter,
tax issues, etc. Must include Related party transactions (RPT), and Management's
Discussion and Analysis.



(j)
Cash Flow Statement for the month, and year-to-date (*Required monthly, within
15 days after the end of each month)



(k) 
Bank statements as for the month, and corresponding bank reconciliation
statements (*Required monthly, within 15 days after the end of each month) (*
Must provide certified true copy of original statements)



(l) 
Detailed breakdown of Accounts Receivable (AR) and Accounts Payable (AP), AR
aging reports and net of allowance for doubtful accounts, and consider whether
any provision required.  (*Required monthly, within 15 days after the end of
each month)




--------------------------------------------------------------------------------






 


(m) 
Material Contracts, Sales Agreements, Invoices, Purchase Orders, Legal Disputes
or Lawsuits, Tenancy agreements, Labor Issues, Tax Issues.  Any necessary
schedules and documents.  (*Required monthly, within 15 days after the end of
each month) (* Must provide certified true copy of original documents)



(n) 
Updated Company Group Chart, including all subsidiaries, affiliates, joint
ventures, and related party companies, % ownership, list of shareholders,
directors and officers.   Report of equity movement (number of shares, options,
warrants, any new issuance and transfer) for each member company.  (*Required
monthly, within 15 days after the end of each month)



(o) 
Minutes of shareholders' and directors' meeting for each subsidiary and
affiliated companies. Each company must hold a minimum of one Board of Directors
meeting per quarter to review the quarterly financial reports before submitting
to PacificNet Inc. for consolidation and auditors reviews. (*Required quarterly,
within 15 days after the end of each quarter)



(p) 
Revenue/Profit forecast for the current and next quarter, and for the whole
year.  (*Required quarterly, within 15 days after the end of each quarter.  Must
provide immediate update, revision if the Companies see an important change in
the forecast.)



(q) 
Human Resources (HR) report:  must provide complete staff directory (including
consultants, contractors and part-time employees), name, title, job
function/description, compensation (including salary, bonus, benefits,
reimbursement, stock and options), telephone, mobile, instant message (MSN,
SkypeID), job function, etc.  Updated Employee Directory and HR Company
Organization Chart.  (*Required monthly, within 15 days after the end of each
month)



(r) 
Important Business Development News, Press Releases, Events Announcements, Media
Coverage



(s) 
Implementation of PacificNet Company-wide Standard Financial Accounting
Software:   agree to implement PACT company wide, standard financial accounting
software, intranet, VPN and office automation (OA) systems as required by
PacificNet.



(t) 
Adoption and proper display of PacificNet corporate identity, standard trade
name, brand name, company name, symbol and signage, domain name, logo and
trademark on all company facilities, printed materials, media coverage, press
releases, business cards and web sites as required by PacificNet.





9.    INDEMNITY


The Seller will indemnify and will keep indemnified and save harmless the
Purchaser (for itself and as trustee for the Companies) from and against any and
all losses, claims, damages (including lost profits, consequential damages,
interest, penalties, fines and monetary sanctions) liabilities and costs
incurred or suffered by the Purchaser by reason of, resulting from, in
connection with, or arising in any manner whatsoever out of the breach of any
Warranties or covenants or the inaccuracy of any representation of the Seller or
the Warrantor contained in this Agreement including, but not limited to, any
diminution in the value of the assets of and any payment made or required to be
made by the Purchaser or the Companies or any subsidiary and any costs and
expenses incurred as a result of such breach provided that the indemnity
contained in this clause 9 shall be without prejudice to any other rights and
remedies available to the Purchaser hereunder, at law or in equity.


10.        COSTS


The costs incurred by each party in relation to due diligence including auditing
and valuation appraisal costs, fairness opinion letter, legal costs, and
expenses and other incidental costs and disbursements in relation to
negotiations leading up to the purchase of the Sale Shares and to the
preparation, execution and carrying into effect of this Agreement shall be borne
by the party incurring the same..  The Company will pay the auditor of the
Purchaser and PACT, Kabani & Company, Inc. (“Kabani”), one-third of the audit
cost for the full audit of the Company's financials on each of the 10th day,
40th day, and 70th day after the Completion Date.  The Seller and the Company
undertake to cooperate and assist Kabani and the Purchaser and PACT to complete
and file the audit report in an 8-K form to be filed with the US SEC within 70
days after the Completion Date.



--------------------------------------------------------------------------------






11.        COMPLETE AGREEMENT


This Agreement represents the entire and complete agreement between the parties
in relation to the subject matter hereof and supersedes any previous agreement
whether written or oral in relation thereto.  No variations to this Agreement
shall be effective unless made or confirmed in writing and signed by all the
parties hereto.


12.        SEVERABILITY


In the event that any provision of this Agreement is held to be unenforceable,
illegal or invalid by any court of competent jurisdiction, the validity,
legality or enforceability of the remaining provisions shall not be affected nor
shall any subsequent application of such provisions be affected. In lieu of any
such invalid, illegal or unenforceable provision, the parties hereto intend that
there shall be added as part of this Agreement a provision as similar in terms
to such invalid, illegal or unenforceable provision as may be possible and be
valid, legal and enforceable.


13.        COUNTERPARTS


This Agreement may be executed in counterparts with the same force and effect as
if executed on a single document and all such counterparts shall constitute one
and the same instrument.


14.         NOTICES


Any notice required to be given under this Agreement shall be sufficiently given
if delivered in person, forwarded by registered post or sent by overnight
international couriers or facsimile transmission to the relevant party at its
address, or fax number set out below (or such other address as the addressee has
by five days prior written notice specified to the other parties):


To the Purchaser:
Attn:               Victor Tong, President
Floor 23rd, Tower A, TimeCourt,
No.6 Shuguangxili,
Chaoyang District Beijing,
China.


To the Company, the Holding Company, the Seller, and the Warrantor:
Attn:                    Mr. Harmen Brenninkmeijer
Octavian International Limited
Address: Bury House, 1-3 Bury Street, Guildford,
Surrey, GU2 4 AW
United Kingdom


Alternative Address:        No.1 Theofilous Georgiades, Agios Athanasios,
Limassol, Cyprus


16.         SETTLEMENT OF DISPUTES


16.1 
 The formation of this Agreement and its schedules, appendices and related
agreements, and the validity, interpretation, performance and settlement of
disputes thereof shall be governed by the laws of the Hong Kong SAR.

16.2 
 Any disputes arising out of or in connection with this Agreement shall be
resolved through friendly consultations by the Parties; if no agreement can be
reached through consultations within thirty (30) days after the occurrence of
such dispute, either Party shall have the right to submit such dispute to the
International Economic and Trade Arbitration Commission Hong Kong Branch for
arbitration in Hong Kong in accordance with its procedures of arbitration.  The
arbitral award shall be final and binding upon both Parties.

 
 
 



--------------------------------------------------------------------------------






 


17.         GOVERNING LAW AND JURISDICTION


This Agreement shall be governed by and construed in accordance with the laws of
Hong Kong.  The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of the courts of Hong Kong.


 
 
 
 
 
 
 

 





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the Purchaser, the Holding Company, the Company and
the Seller have duly executed, or has caused to be duly executed by their
respective officers thereunto duly authorized, this Agreement as of the date
first written above.




THE PURCHASER:  PACIFICNET GAMES INTERNATIONAL CORPORATION
By:
/s/ Victor Tong         
Name:
Victor Tong
Title:
President





THE COMPANY: OCTAVIAN INTERNATIONAL LIMITED
By:

/s/ Harmen Breninnkmeijer       
Name:
Harmen Breninnkmeijer
Title:
 





THE HOLDING COMPANY: EMPEROR HOLDINGS LIMITED


By:

/s/ Harmen Breninnkmeijer      
Name:
Harmen Breninnkmeijer
Title:
Director





THE SELLER AND WARRANTOR: ZIRIA ENTERPRISES LIMITED


By:

/s/ Harmen Breninnkmeijer     
Name:
Harmen Breninnkmeijer
Title:
Director





PACIFICNET INC.
By:
/s/ Victor Tong                       
Name:
Victor Tong
Title:
President








--------------------------------------------------------------------------------




SCHEDULE 1


PART I: THE COMPANY SHAREHOLDERS AND SHARES


Company Name:  Octavian International Limited
 
Name of Shareholder (1)
Percentage of Shares held by the Shareholder
              Emperor Holdings Limited
100%





PART II: THE HOLDING COMPANY SHAREHOLDERS AND SHARES


Company Name:   Emperor Holdings Limited


Name of Shareholder (1)
Number of Shares held by the Shareholder
Ziria Enterprises Limited
2





PART III:                       THE SALE SHARES


Sale Shares: 2   ordinary shares of the Holding Company







--------------------------------------------------------------------------------






 




SCHEDULE 2
Group Companies
Part 1                       Members of the Group


Name of Group Company


Place of Incorporation


Company Number


Registered Office


Casino Amusement Technology Supplies Limited


United Kingdom


04871087


19 – 20 Bourne Court
Southend Road
Woodford Green
Essex 1G8 8HD
United Kingdom


Octavian International (Europe) Limited


United Kingdom


05854626


Bury House
1-3 Bury Street
Guildford
Surrey GU2 4AW


Octavian International Limited


United Kingdom


4185988


19 – 20 Bourne Court
Southend Road
Woodford Green
Essex 1G8 8HD
United Kingdom


Octavian International (Latin America) Limited


United Kingdom


05854627


Bury House
1-3 Bury Street
Guildford
Surrey GU2 4AW


Octavian Latin America S A


Columbia


830083714-7


Cra. 9A No 99-02
Office 803
Bogota
Colombia


Octavian Italy S.R.L.


Italy


03521410237


Via della Valverde 87
37100 Verona
Italy


Argelink S.A.


Argentina


N/A


Tte.Gral. Peron  932
Piso 1
1038 Capital Federal
Argentina


ISHIR Octavian Technologies Private Limited


India


N/A


21-B/1, Friends Colony (West)
New Delhi 110065
India







--------------------------------------------------------------------------------






 
Part 2                       Capital Structure of Group


Name of Group Company


Casino Amusement Technology Supplies Limited


Issued Share Capital


1,000 fully paid ordinary shares


Shares Held by Company


100% of the issued capital


Other Shareholders and number of Shares Held


Nil


Other Securities on Issue


Nil

   

Name of Group Company


Octavian International Limited


Issued Share Capital


1,020 fully paid ordinary shares


Shares Held by Company


100% of the issued capital


Other Shareholders and number of Shares Held


Nil


Other Securities on Issue


Nil

   

Name of Group Company


Octavian International (Europe) Limited


Issued Share Capital


1,000 fully paid ordinary shares


Shares Held by Company


100% of the issued capital


Other Shareholders and number of Shares Held


Nil


Other Securities on Issue


Nil

   

Name of Group Company

Octavian International (Latin America) Limited
 



Issued Share Capital

1,000 fully paid ordinary shares
 


Shares Held by Company
100% of the issued capital
 



Other Shareholders and number of Shares Held

Nil
 



Other Securities on Issue

Nil
 


 
 
 



Name of Group Company

Octavian Latin America S A
 



Issued Share Capital

2,000 ordinary shares paid to COL$50,000 and unpaid to COL$50,000 each
 



Name of Group Company

Schedule 25 ISHIR Octavian Technologies Private Limited
 



Issued Share Capital

Schedule 26 50,000 fully paid equity shares of 10 Rupees each
 


Shares Held by Company
Schedule 27 74.9% of the issued capital, being 37,450 fully paidequity shares of
10 Rupees each
 



Other Shareholders and number of Shares Held

Schedule 28 ISHIR Infotech Private Limited - 12,550 fully paid equity shares of
10 Rupees each
 



Other Securities on Issue

Schedule 29 Nil
 





 
 
 

--------------------------------------------------------------------------------


 
Shares Held by Company
89.7% of the issued capital, being 1,794 partly paid ordinary shares
 



Other Shareholders and number of Shares Held

Jose Antonio Paternosto L – 200 partly paid ordinary shares
 
Federico Botero Giraldo – 2 partly paid ordinary shares
Jorge Diaz Cardenas – 2 partly paid ordinary shares
Javier Zarate Lara – 2 partly paid ordinary shares



Other Securities on Issue

Nil
 


 
 
 



Name of Group Company

Octavian Italy S.R.L.
 



Issued Share Capital

Euro 50,000 (issued and fully paid)
 


Shares Held by Company
50% of the issued capital, being one quota with a nominal value of Euro 25,000
 



Other Shareholders and number of Shares Held

Euro Gruppo Giochi S.R.L – one quota with a nominal value of Euro 25,000
 



Other Securities on Issue

Nil
 


 
 
 



Name of Group Company

Argelink S.A.
 



Issued Share Capital

12,000 fully paid ordinary shares
 


Shares Held by Company
50% of the issued capital, being 6,000 fully paid ordinary shares
 



Other Shareholders and number of Shares Held

Mediciones Urbanas S.A. – 6,000 fully paid ordinary shares
 



Other Securities on Issue

Nil
 


 
 
 



Name of Group Company

ISHIR Octavian Technologies Private Limited
 



Issued Share Capital

50,000 fully paid equity shares of 10 Rupees each
 


Shares Held by Company
74.9% of the issued capital, being 37,450 fully paidequity shares of 10 Rupees
each
 



Other Shareholders and number of Shares Held

ISHIR Infotech Private Limited - 12,550 fully paid equity shares of 10 Rupees
each
 



Other Securities on Issue

Nil
 




 
 

--------------------------------------------------------------------------------




Part 3                       Officers


Name of Group Company


Octavian International Limited


Directors


Harmen Brenninkmeijer
Hans Zeidler

Secretary


Jacob Katz (in process of being replaced)


Auditor


Grant Thornton UK LLP

   

Name of Group Company


Casino Amusement Technology Supplies Limited


Directors


Harmen Brenninkmeijer
Hans Zeidler
Joel Katz (in process of being replaced)


Secretary


FS Secretarial Limited


Auditor


Grant Thornton UK LLP

   

Name of Group Company


Octavian International (Europe) Limited


Directors


Hans Zeidler


Secretary


Bruce Smith


Auditor


Grant Thornton UK LLP

   

Name of Group Company


Octavian International (Latin America) Limited


Directors


Hans Zeidler


Secretary


Bruce Smith


Auditor


Grant Thornton UK LLP

   

Name of Group Company


Octavian Latin America S A


Directors


Federico Botero Giraldo


Secretary


July Torres


Auditor


Myriam H De Campo





--------------------------------------------------------------------------------







   

Name of Group Company


Octavian Italy S.R.L.


Directors


Mauro Crivellente


Secretary


EGG personnel


Auditor


Not required as to small under Italian civil codes

   

Name of Group Company


Argelink S.A.


Directors


Fabian Luis Grous
Paternostro Jose Antonio


Secretary


Norma Ubhaches


Auditor


Raul Orzanco

   

Name of Group Company


ISHIR Octavian Technologies Private Limited


Directors


Sidharth Swarup
Rishi Khanna
Alistair Trond Borthwick
Colin John McRae



Secretary


Not yet appointed


Auditor


Dewan P.N. Chopra







--------------------------------------------------------------------------------






 


SCHEDULE 3
 
CONFIDENTIALITY, NON-COMPETITION, AND NON-CIRCUMVENTION AGREEMENT
 
Dated this    th day of         .
 
 
Company Name:

 
Company Address:



This Confidentiality and Non-Circumvent Agreement (hereby referred to as the
Agreement) is made effective on the abovementioned date (the Effective Date)
between the abovementioned Companies and Pacificnet Games International
Corporation and PacificNet Inc., with an office located at Floor 23rd, Tower A,
TimeCourt, No.6 Shuguangxili, Chaoyang District Beijing, China. (hereby know as
the Parties).


Confidentiality
It is agreed and Understood that PacificNet own certain confidential and
proprietary information that the Company, from time to time, may need or may
have acquired in order to explore business or investment opportunity of mutual
interest.
 
Confidential Information means any information and/or material which is
proprietary to PacificNet, whether or not owned or developed by PacificNet,
which is not generally know other than by PacificNet, and which either Party may
obtain through any direct or indirect contact with the other Party. Confidential
Information will be conspicuously identified when, or soon after, it is
originally disclosed, as “Confidential” or “Proprietary”.
 
Confidential Information includes without limitation, business records and
plans, customer and partner lists, investor and investee lists, bank and lending
lists, trade secrets, pricing structures, business sources, computer programs,
names and expertise of employees and consultant and other technical, business,
financial, customer and product development plans, forecasts, strategies and
information. Confidential information does not include: matters of public
knowledge; information rightfully received by the Company from a third Party
without a duty of confidentiality; information independently developed by either
Party; information disclosed by operation of law; information disclosed by
PacificNet with the prior written consent of the Company; and any other
information that PacificNet agrees in writing is not confidential.
 
The Company understands and acknowledges that Confidential Information has been
developed or obtained by PacificNet by the investment of significant time,
effort and expense, and that the Confidential Information is a valuable, special
and unique asset of the respective Parties.  Therefore, the Company agree to
hold in confidence and not to disclose the Confidential Information to any
person, employee or entity [including their affiliates, subsidiaries,
stockholders, partners, trading partners and other associated organizations
(herein referred to as affiliates)][BRACKETS?] without the prior written consent
of the other Party that owns the Confidential Information for a period of three
(3) years from the Effective Date hereof unless Parties enter into a
Relationship, [NEED TO DEFINE] in which case, this Agreement remains in effect
for the term of the partnering agreement and after the termination of said
partnering agreement or when all Confidential Information has been returned to
its owner, whichever occur first.
 
Immediately upon the earlier of (i) the written request of the disclosing party
or (ii) the termination of this Agreement, the receiving party will return to
the disclosing party all Confidential Information of the disclosing party and
all documents or media containing any such Confidential Information and any and
all copies or extracts thereof, which remain the property of the disclosing
party at all times.


Non-Circumvention
Both Parties agree that neither Party shall circumvent the other Party with
regards to any transaction resulting from the disclosure of Confidential
Information from one Party to the other Party. Specifically, but without
limitation, the Company will not approach PacificNet’s business partner(s),
potential investor(s) and investee(s) in circumvention of PacificNet.  Each
Party undertake not to directly contact deal with transact Business with or
otherwise be involved with any Corporation, Partnership, Proprietorship, Trust,
Individual, Affiliate, or other Entity introduced by either Party without the
specific written permission of the Introducing Party.  In the event of
circumvention of this agreement by either party, directly or indirectly, the
circumvented party shall be entitled to legal monetary penalty equal to the
maximum potential investment return and service it should realize from such a
transaction plus any and all expenses, including, but nut limited to, all legal
costs and expenses to recover the lost revenue.





--------------------------------------------------------------------------------






 
General Provisions
This Agreement sets forth the entire understanding of the Parties regarding
confidentiality and non-circumvention.  Any amendments must be in writing and
signed by both Parties.  Each Party shall take reasonable steps to ensure that
their Employees, Agents, Representatives, Officers, Independent Contractors
Shareholders, Principals, Affiliates, and other Third Parties– also – abide by
the provisions of this Agreement.  This Agreement shall not be assignable by
either Party, and neither Party may delegate its duties under this Agreement,
without prior written consent of the other Party.  This Agreement shall remain
in effect until canceled in writing by both Parties. This agreement creates no
obligation to purchase, sell, develop, research or disclose anything. It grants
no license or right to use proprietary technology. It creates no agency or
partnership. This agreement is governed by Minnesota and the US law. Injunctive
relief can be granted for any breach of the agreement, as money damages would
not cure the harm from the breach. It supersedes all prior nondisclosure or
similar agreements between the parties as to the Proprietary Information
disclosed after the Effective Date.  It binds the parties, their heirs,
successors, subsidiaries, associates, affiliates, and assignees. Any controversy
or claim arising out of this Agreement, which could not be settled amicably
between the Parties themselves, shall be decided by arbitration in accordance
with the International Chamber of Commerce (ICC) Rules of Arbitration and the
Non-Circumvention and Non-Disclosure Laws and Provisions, in the nearest
Regional ICC Court of Administration.  In any proceedings to interpret or
enforce the agreement, the prevailing party shall receive from the other party
costs and reasonable attorney fees, including costs and fees incurred in
preparation therefore and on appeal therefrom.


THE PURCHASER:  Company A   and PacificNet Inc.
 
By:
_______________________________________
Name:
Victor Tong
Title:
President



The COMPANY:
By:
_________________________________________ 
Name:
 
Title:
 



 